Citation Nr: 0717184	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-16 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from June 1964 to June 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

After certification of the case to the Board, the veteran 
submitted additional medical evidence.  In April 2007, the 
veteran's representative waived initial RO consideration of 
this evidence on behalf of the appellant.  See 38 C.F.R. 
§ 20.1304(c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's contention is that his PTSD is related to his 
service in the Vietnam War.  Specifically, he alleged that 
his unit was subjected to mortar attacks and rifle fire 24 
hours a day, seven days a week while he was stationed there.  
He also reported that some of the men in his unit were 
injured.

VA and Vet Center medical records show diagnoses of PTSD 
based on the veteran's reported stressor history.  In January 
2005, the veteran underwent a VA psychiatric examination.  
The examiner reported the veteran's alleged stressors and 
determined that, although the veteran endorsed a number of 
PTSD symptoms, he did not have PTSD.  Specifically, the 
examiner noted that "there is no evidence from the patient's 
medical records that he was in active combat[,] and service 
medical records are negative for treatment for diagnosis of 
PTSD."

The RO relied on the VA examination to deny service 
connection.  The examiner, however, does not provide an 
adequate rationale for ruling out PTSD.  A diagnosis of PTSD 
does not require combat.  In addition, PTSD can be delayed 
onset; thus, the absence of a diagnosis in the service 
medical records is irrelevant.  

In light of the diagnoses in the VA and Vet Center records, 
the AMC should attempt to corroborate the veteran's reported 
stressors-specifically, that his unit was subjected to 
mortar attacks and rifle fire 24 hours a day, seven days a 
week.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
letter that complies with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), 
such that the veteran is provided relevant 
information concerning a disability rating 
and effective date.  

2.  The RO should send a request to the 
U.S. Army and Joint Services Records 
Research Center (JSRRC) to research 
whether the veteran's unit was subject to 
mortar attacks and arms fire 24 hours a 
day, seven days a week during his service 
in Vietnam.  In the event of a negative 
response from JSRRC, the RO should inform 
the veteran of such, and provide the 
details of what it had requested JSRRC to 
research.  

3.  If and only if the preceding requested 
development results in corroboration of a 
stressor, then the RO should schedule the 
veteran for a VA psychiatric or PTSD 
examination for the purpose of determining 
whether such stressor is sufficient to 
account for a diagnosis of any ascertained 
PTSD.  In determining whether or not the 
veteran has PTSD due to an in-service 
stressor, the examiner is hereby notified 
that only the corroborated history 
provided by the RO may be relied upon.  If 
the examiner believes that PTSD is the 
appropriate diagnosis, she/he must 
specifically identify which stressor 
detailed in the RO's report is responsible 
for that conclusion.  The report of 
examination should include a complete 
rationale for all opinions expressed.  The 
claims file should be made available to 
and reviewed by the examiner prior to the 
examination.

4.  Then, the RO should readjudicate a 
claim of service connection for PTSD.  If 
the determination remains unfavorable to 
the veteran, the RO must issue a 
supplemental statement of the case and 
provide him a reasonable period of time in 
which to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

